Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 03/04/2021. Claims 1, 7, 10, 16, and 20 have been amended. Claims 3, 6, 8, 11-14, and 17-19 have been cancelled. Claims 1-2, 4-5, 7, 9-10, 15, 16, and 20 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (US Patent No. 7,264,098) in view of Sims (US Patent No. 5,362,046).
In Respect to Claims 1, 2, 4, and 9
 	McPherson teaches (Claim 1)  A ball bat, comprising: a handle including a knob, a barrel attached to the handle along a longitudinal axis of the bat (fig. 1, handle, knob, and barrel, not separately labeled) and having a distal end positioned opposite the knob (end 16, fig. 1), and an end-cap assembly (an item 10 mounted as end-cap at end 16, fig. 1, column 4 lines 30-40), wherein the end-cap assembly comprises: a base portion attached to the distal end of the barrel (item 56, fig’s 11, also see fig’s 8 and 9, column 7 lines 3-12); a sprung-mass portion (item 18, fig. 8); []; and one or more flexible members connecting the sprung-mass portion to the base 
	(Claim 2) wherein the sprung-mass portion and the base portion are connected to each other by only the one or more flexible members (fig’s 8 and 11);
	(Claim 4) wherein the one or more flexible members comprise a plurality of ribs extending radially inwardly from the base portion and longitudinally between the base portion and the sprung-mass portion (ribs between items 25, fig’s 11A and 11C);
	(Claim 9) wherein the base portion is integral with the one or more flexible members (fig’s 11).
	McPherson fails to teach the space of claim 1 and the feature of claim 7. 
Sims teaches (Claim 1) wherein [a] sprung-mass portion (item 190, fig. 8) is spaced apart from [a] base portion (item 182, fig. 8) along the longitudinal axis of the [implement] to form a gap between the sprung-mass portion and the base portion (gap between items 190 and 182, fig. 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the vibration damping sports implement of McPherson with the feature of a gap between the sprung-mass portion and the base portion as taught by the vibration damping sports implement of Sims for the purpose of allowing the mass portion to oscillate more freely, making the damper operate more efficiently and effectively as taught by Sims (column 8 lines 13-33) making the device more reliable and more attractive to the users. 

In Reference to Claims 16 and 20
 	McPherson teaches (Claim 16) A ball bat, comprising: a handle including a knob; a barrel attached to the handle along a longitudinal axis of the bat (fig. 1, handle, knob, and barrel, not separately labeled) and having a distal end positioned opposite the knob (end 16, fig. 1), the distal end comprising an inwardly protruding lip (portion of end of cylinder of bat at end 16 that mates with / overlaps surface of mounting flange 56, fig’s 1, 8, and 11; column 7 lines 3-12); and an end-cap assembly attached to the distal end of the barrel (an item 10, as mounted as end-cap in fig. 1), the end-cap assembly comprising: a sprung-mass portion having a hub (item 18 and it’s outer surface 60, fig’s 8, 9, and 11); and one or more flexible members extending outwardly from the hub (components of item 20 in fig. 11 [20a in fig. 8] circumferentially inward of item 56, i.e. ribs between items 25, item 52, and item 58, fig’s 11A, 11B, and 11C), the one or more flexible members comprising one or more curved ribs extending [towards the wall of the bat] (ribs between items 25, fig’s 11) []; wherein the one or more flexible members enable movement of the sprung-mass portion along directions transverse to the longitudinal axis (column 2 lines 46-52);
	McPherson fails to teach the feature of extending under the lip of claim 16 and the feature of claim 20. 
Sims teaches (Claim 16)[a damping element extending] under the lip [of a sports implement] to hold the end-cap assembly in the [sports implement] (item 188, under lip formed by item 206, fig. 8);
(Claim 20) wherein at least one of [] one or more flexible members is bonded to the ball bat (column 8 lines 41-44).
.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Tarr (US Patent No. 4,609,198).
In Reference to Claims 10 and 15
McPherson teaches (Claim 10) An end-cap assembly for a ball bat, the end-cap assembly configured to be attached to a distal end of a barrel of the ball bat (an item 10, as mounted as end-cap in fig. 1), the end-cap assembly comprising: a base portion configured to be attached to the distal end of the barrel (item 56, fig’s 8 and 11, column 7 lines 3-12); a sprung-mass portion (item 18, fig. 8); []; wherein the sprung-mass portion is movable relative to the base portion (column 2 lines 46-52);
 (Claim 15) wherein the sprung-mass portion is movable relative to the base portion along the longitudinal axis, along a direction that is transverse to the longitudinal axis, or along a direction that includes components of motion along the longitudinal axis and transverse to the longitudinal axis (column 2 lines 46-52).
	McPherson fails to teach the O-ring and washer of claim 10. 
	Tarr teaches (Claim 10) an O-ring (item 72, fig’s 1 and 5) positioned between [a] sprung-mass portion and [a] base portion (items 108/70/20/20’ and item 40, fig’s 1 and 5), and a retention washer positioned to hold the O-ring between the sprung-mass portion and the base portion (item 76, fig’s 1 and 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided to have provided the vibration damping device of McPherson with the feature of an O-ring and washer as a flexible member as taught by the vibration damping device of Tarr for the purpose of allowing the tension of the flexible member to be adjusted to a desired stiffness, creating a specific amount of damping as desired by each user as taught by Tarr (column 2 lines 37-46), making the device more customizable, more versatile, and more attractive to the users. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Sims, and further in view of Hebreo et al. (US PGPub. No. 2003/0232671 A1).
In Reference to Claim 5
 	McPherson teaches all of claim 1 as discussed above. 
	McPherson further teaches (Claim 5) wherein the sprung-mass portion comprises a hub (outer surface 60 of item 18, fig’s 8, 9, and 11), and wherein the one or more flexible members comprises a plurality of [] ribs extending between the hub and the base portion (ribs between items 25, fig. 11C).
	McPherson fails to teach the ribs being in a serpentine shape of claim 5. 
	Hebreo teaches vibration dampers in a serpentine shape (paragraph 0026).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the vibration damping device of McPherson with the feature of making the vibration damping ribs in a serpentine shape as taught by the vibration damping device of Hebreo for the purpose of creating a more specific or tuned 
	Further, the examiner notes that it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since McPherson teaches curved ribs as damping elements, and, since there does not appear to be any particular significance or operational difference between making the ribs curved, serpentine, or J-shaped (e.g. as described in the alternative in applicants specification paragraphs 0034, 0036, and 0038, further evidenced by Hebreo, paragraph 0026, different shapes contemplated), merely claiming a particular shape is an obvious matter of engineering design choice, and not a patentable advance.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Sims does not teach a space along the longitudinal axis is not persuasive. The gap in Sims used in the rejection (gap between items 190 and 182, fig. 8) is oriented along the longitudinal axis of item 170, meeting this limitation. 
Applicant’s argument that there is no motivation to combine McPherson and Sims is not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both motivation from the reference as well as knowledge generally available to one of ordinary skill in the art were used. See action above for further details. 
Applicant’s argument that Tarr does not teach an O-ring is not persuasive. Item 72 is a ring of material in the shape of an O, used as a damper, identically to applicant’s O-ring. See https://www.merriam-webster.com/dictionary/O-ring. It is unclear what additional features applicant believes the term “O-ring” incorporates.  
Similarly, applicant argues that other portions of Tarr used cannot be a base portion and a sprung mass portion. The examiner first notes there was a typo in the action and the sprung mass portion for fig. 1 should have been listed as items 70 and 20 not 72 and 20. The reference numbers were correct for the embodiment of fig. 5 (items 108 and 20’). Each bar and mass forms a sprung mass portion (items 70/20 or 108/20’) and this is separated from a base portion (item 40) with an O-ring (item 72), meeting applicant’s claimed limitations. This O-ring both dampens and allows for changes in dampening between the base and the sprung mass as discussed above. 
Applicant’s argument that there is no motivation to combine McPherson and Tarr is not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both motivation from the reference as well as knowledge generally available to one of ordinary skill in the art were used. See action above for further details. 
Applicant’s argument that Sims does not teach a lip is not persuasive. Again, it is unclear what applicant believes the term “lip” should encompass, but Sims very clearly teaches a lip (lip under / of item 206) under which a flexible member extending from the sprung mass portion is engaged (item 188 fig. 8), meeting all of these claimed limitations. 
Applicant’s argument that Sims fails to teach curved ribs, specifically, extending under the lip is noted but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). McPhereson was already used to teach the feature of curved ribs, therefore, merely pointing out that Sims does not also teach this feature does not obviate the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711